


Exhibit 10.60


SEPARATE GUARANTY OF
RETAINED LIABILITY MATTERS
This Separate Guaranty of Retained Liability Matters (this "Guaranty") is made
as of the 19th day of October, 2015 (the "Effective Date"), by DON M. CASTO III,
an individual ("Casto"), KENSINGTON GARDENS BUILDERS CORP., a Delaware
corporation ("Kensington"), and THE ST. JOE COMPANY, a Florida corporation ("St.
Joe") (collectively, Casto, Kensington and St. Joe shall be known as
"Guarantor"), in favor of KEYBANK NATIONAL ASSOCIATION, a national banking
association, and its successors and assigns (the "Lender").
For and in consideration of premises set forth herein, in order to induce the
Lender to make a loan in the amount of Forty-Eight Million Two Hundred Thousand
and No/100 Dollars ($48,200,000.00) (the "Loan") to PANAMA CITY BEACH VENTURE
II, LLC, a Florida limited liability company (the "Borrower"), which Loan is
evidenced by that certain Amended and Restated Promissory Note dated of even
date herewith (the "Note") made by Borrower in favor of Lender, as payee
thereunder, and secured by that certain Amended and Restated Mortgage,
Assignment of Leases and Rents, Security Agreement and Fixture Filing dated of
even date herewith (the "Security Instrument" capitalized terms used herein and
not otherwise defined herein shall have the meanings ascribed to such terms in
the Security Instrument), from the Borrower, as mortgagor, in favor of Lender,
as mortgagee, the Guarantor hereby agrees as follows:
1.GUARANTEE OF RETAINED LIABILITY MATTERS
Guarantor hereby irrevocably, absolutely, unconditionally guarantees the full
and prompt payment of any and all costs, losses, damages and reasonable
attorney's fees actually incurred or suffered by Lender in connection with those
certain Retained Liability Matters (as defined and set forth in the Note).
Guarantor's personal liability for Retained Liability Matters set forth above
shall survive foreclosure of the Security Instrument securing the Note (or the
acquisition of the property given as security for the Note by Lender by a deed
in lieu of foreclosure).
Guarantor acknowledges that the Loan is made solely for business purposes and
that the Guarantor will be liable for a deficiency judgment after any
foreclosure or proceeding under the Florida power of sale statute, or deed in
lieu of foreclosure that the Lender elects to prosecute or accept, to the extent
that liability for the Retained Liability Matters have remained unsatisfied. Any
such deficiency or any judgment therefor shall bear interest at the Default Rate
(as such term is defined in the Note) from and after the date of such
foreclosure or the Lender's or its affiliate's acceptance of a deed in lieu
thereof until and including the date the deficiency or judgment is paid.
2.    INDEMNITY AND HOLD HARMLESS
In addition to the guaranty herein contained, Guarantor agrees to indemnify the
Lender and hold it harmless, to the extent of the Lender's actual damages and
losses, with respect to any circumstance or event comprising a Retained
Liability Matter. This obligation includes the




--------------------------------------------------------------------------------




protection of the Lender from, and the defense of the Lender against, any and
all actions, suits, proceedings, demands, assessments, adjustments, penalties or
other assertions of liability arising as a result of or in connection with the
Retained Liability Matters, and the indemnification of the Lender from and
against all out-of-pocket costs and expenses sustained by the Lender in
enforcing this Guaranty, including reasonable attorneys' fees and expenses.
3.    CONDITIONAL GUARANTEE OF ENTIRE INDEBTEDNESS
Guarantor hereby irrevocably, absolutely, unconditionally guarantees the full
and prompt payment of the Guaranteed Indebtedness (as hereinafter defined), in
the event of any of the Full Liability Matters (as defined and set forth in the
Note). Guarantor's personal liability for Full Liability Matters set forth above
shall survive foreclosure of the Security Instrument securing the Note (or the
acquisition of the property given as security for the Note by Lender by a deed
in lieu of foreclosure). The word "Guaranteed Indebtedness" is used herein in
its most comprehensive sense and includes (a) the indebtedness evidenced by the
Note; (b) any and all existing and future obligations of Borrower to Lender
under the Loan Documents and any and all other existing and future obligations
and liabilities of Borrower made, incurred or created in connection with the
transaction to which the Loan Documents relate, whether due or not due, absolute
or contingent, voluntary or involuntary, liquidated or unliquidated, determined
or undetermined, whether Borrower may be liable individually or jointly with
others, whether recovery upon such indebtedness may be or hereafter become
barred by any statute of limitations, or whether such indebtedness may be or
hereafter become invalid or otherwise unenforceable; (c) any and all amendments,
modifications, renewals and/or extensions of any of the foregoing, including
without limitation amendments, modifications, renewals or extensions which are
evidenced by a new or additional instrument, document or agreement or which
change the rate of interest on any such indebtedness; and (d) any and all
interest that accrues on all, or any part of such indebtedness after the filing
of any petition or pleading by or against Borrower for a proceeding under any
chapter or provision of any present or future federal bankruptcy legislation or
amendments thereto.
This Guaranty is not a guarantee of collection, but rather is an irrevocable,
absolute and unconditional, continuing guarantee of payment and performance. In
this regard, the Guarantor hereby acknowledges that the guarantee set forth in
this Guaranty may not be revoked as to any present or future advances to or
existing or additional liability incurred by the Borrower under the terms of the
Note or any other Loan Document. The guarantee set forth in this Section shall
terminate when the Note and the indebtedness evidenced thereby has been paid in
full.
Guarantor hereby recognizes and acknowledges that Guarantor will derive
substantial economic benefit from the loan from Lender to Borrower in accordance
with said Note and Security Instrument and, in consideration therefore,
Guarantor has agreed to enter into this Guaranty as Guarantor.




--------------------------------------------------------------------------------




4.    REPRESENTATIONS AND WARRANTIES
The Guarantor hereby represents and warrants to the Lender as follows:
(a)
The execution and performance of this Guaranty and all guaranties, indemnities
and covenants herein will not result in any breach of, or constitute a default
under, any contract, guarantee, document or other instrument to which the
Guarantor is a party or by which Guarantor may be bound or affected, and do not
and will not violate or contravene any law to which the Guarantor is subject;
nor do any such other instruments impose or contemplate any obligations which
are or will be inconsistent with this Guaranty.

(b)
No approval by, authorization of, or filing with any federal, state or municipal
or other governmental commission, board or agency or other governmental
authority is necessary in connection with the authorization, execution and
delivery of this Guaranty.

(c)
This Guaranty has been duly executed and delivered and constitutes the legal,
valid and binding obligation of the Guarantor, enforceable against the Guarantor
in accordance with its terms.

(d)
All financial information furnished by the Guarantor to Lender is true, correct
and complete in all material respects and does not omit to state any material
fact or circumstance necessary to make the statements contained therein not
misleading.

(e)
The financial statement of the Guarantor furnished to Lender is true and
accurate in all material respects as of its date. Subject to changes resulting
from the consummation of the tender offer by The St. Joe Company to its
shareholder dated August 24, 2015, there has been no material adverse change in
the Guarantor's financial condition since the date of the financial statement.

(f)
Guarantor is not the subject of any bankruptcy court filing, insolvency
proceeding, receivership, composition or assignment for the benefit of
creditors.

(g)
There are no material actions, suits or proceedings pending or, to the best of
the knowledge of the Guarantor, threatened against or affecting Guarantor that
have not been disclosed to Lender or reported in SEC filings as to The St. Joe
Company.

5.    FINANCIAL REPORTS
On or before March 31 of each year during the term of the Loan, Guarantor shall
deliver to the Lender copies of its financial statements. The Guarantor shall
certify that such statements are true and correct, and are based upon records
compiled in conformity with recognized accounting practices, consistently
applied, and in form and substance consistent with those provided to Lender in
anticipation of the consummation of the Loan. Lender expressly reserves the
right to require such a certification by an independent certified public
accountant if a Default (as defined in Section 7




--------------------------------------------------------------------------------




below) has occurred which is continuing. Notwithstanding the foregoing, so long
as The St. Joe Company remains a public company, financial reporting as to The
St. Joe Company shall be limited to financial filings with the Securities
Exchange Commission that are available to the public.
6.    FINANCIAL COVENANT
At all times during the term of the Loan, the Guarantor shall collectively
maintain a combined aggregate net worth (not including the value of the
Guarantor's equity in the property given as security for the Loan) equal to
$36,000,000.00 (the "Guarantor Net Worth Requirement"). The Guarantor covenants
and agrees not to deliberately transfer assets or incur liabilities for less
than adequate and full consideration if the effect of such transactions would be
to reduce Guarantor's net worth below the Guarantor Net Worth Requirement.
7.    DEFAULT
A "Default" shall exist under this Guaranty if any of the following events
occur:
(a)
Guarantor shall fail to pay any monetary payment resulting from the Guaranty
within five (5) business days after written notice from the Lender.

(b)
Guarantor shall fail to perform, observe, or comply with any non-monetary
covenant under this Guaranty, other than those specifically identified below in
this Section 7, within thirty (30) days after written notice from the Lender
demanding such performance, observance, or compliance.

(c)
Guarantor shall file a petition in bankruptcy or for relief from creditors under
any present or future law that affords general protection from creditors; or any
other person shall file an involuntary petition in bankruptcy against Guarantor;
or the filing of any other action that may result in a composition of debts,
provide for the marshaling of assets for the satisfaction of Guarantor's debts,
or result in the judicially ordered sale of assets for the purpose of satisfying
obligations to creditors (unless a motion for the dismissal of the petition or
other action is filed within ten (10) days and results in its dismissal within
sixty (60) days of the filing of the petition or other action).

(d)
The dissolution, liquidation or winding up of a Guarantor that is not a natural
person shall commence, or its legal existence shall cease, or a Guarantor who is
a natural person shall die; provided, however, that a Default under this
clause (d) shall not have occurred if (i) the Lender is promptly advised of the
event, (ii) either (A) any remaining Guarantor(s) satisfy the Guarantor Net
Worth Requirement, or (B) the Borrower succeeds in obtaining a replacement
Guarantor(s) acceptable to Lender, in its sole discretion (whether one or more,
a "Replacement Guarantor"), within ninety (90) days of the subject event; and
(iii) any Replacement Guarantor jointly and severally assumes the obligations of
the Guarantor under this Guaranty and the Environmental Indemnity, in a written
agreement provided by Lender, so that all Replacement Guarantors in the
aggregate (combined with any remaining Guarantors,





--------------------------------------------------------------------------------




if applicable) meet the Guarantor Net Worth Requirement. If required for the
determination of compliance with the Guarantor Net Worth Requirement, any
prospective replacement Guarantor shall have the burden of proving its
compliance by providing current financial statements.
(e)
The failure of the Guarantors to maintain the Guarantor Net Worth Requirement;
provided, however, the Borrower and/or the Guarantors shall have the right to
cure any such net worth deficiency by replacing and/or adding one or more
Replacement Guarantor(s) within thirty (30) days of receipt of written notice
from Lender of the failure of Guarantors to meet the Guarantor Net Worth
Requirement.

8.    APPLICATION OF PAYMENTS
All payments with respect to the indebtedness evidenced by the Note received by
the Lender from the Borrower, or any party other than the Guarantor, may be
applied by the Lender to the indebtedness in such manner and order as the Lender
desires, in its sole discretion, whether or not such application reduces the
liability of the Guarantor with respect to the Retained Liability Matters. If a
foreclosure sale of the Property takes place, the proceeds of the sale (whether
received in cash or by credit bid) shall be applied first to reduce that portion
of the indebtedness which is not guaranteed under this Guaranty.
9.    UNSECURED OBLIGATION
This Guaranty is not secured by any of the Loan Documents securing the Loan or
by any other collateral.
10.    WAIVERS
10.1
SUBROGATION RIGHTS AGAINST BORROWER

The Guarantor waives (a) any right of reimbursement, subrogation, exoneration,
contribution, or indemnity from or by the Borrower with respect to the
satisfaction by the Guarantor of any obligation of the Borrower until such time
as all obligations of Borrower to Lender have been paid in full, and (b) any
"claim," as that term is defined in the Bankruptcy Code, which the Guarantor
might now have or hereafter acquire against the Borrower by virtue of the
Guarantor's performance of any obligation of the Borrower. In connection with
the waiver set forth in clause (a), the Guarantor expressly waives (i) any and
all rights to subrogation to the Lender against the Borrower and (ii) any rights
to enforce any remedy which the Lender may have against the Borrower and any
right to participate in any collateral for the Loan until such time as all
obligations of Borrower to Lender have been paid in full. In addition, the
Guarantor hereby subordinates any and all indebtedness of the Borrower now or
hereafter owed to the Guarantor to all indebtedness of the Borrower to the
Lender, and covenants with the Lender not to demand or accept any payment of
principal or interest on any such indebtedness while any default exists under
the terms of any of the Loan Documents.




--------------------------------------------------------------------------------




10.2
WAIVER OF JURY TRIAL

ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND
ANY RIGHTS UNDER THIS GUARANTY IS HEREBY WAIVED BY GUARANTOR, AND IT IS AGREED
BY GUARANTOR THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A JUDGE
AND NOT BEFORE A JURY.
10.3
MARSHALING OF ASSETS

Guarantor waives any right to cause a marshaling of the Borrower's assets.
10.4
HOMESTEAD LAWS AND EXEMPTIONS

Guarantor waives all rights and exemptions under homestead and similar laws.
10.5
PROTEST, DEMAND, DISHONOR

Guarantor waives all rights of protest, demand, dishonor, presentment or any
other notices or demands which might otherwise be required by any statute or
rule of law now or hereafter in effect with respect to this Guaranty or any of
the Retained Liability Matters.
10.6
ADDITIONAL WAIVERS

Guarantor waives (A) any defense based upon the Lender's election of any remedy,
(B) any defense of the statute of limitations and (C) any defense based on the
Lender's failure to disclose any information concerning the financial condition
of the Borrower or any other circumstances bearing on the ability of the
Borrower to pay and perform its obligations under the Loan Documents, or the
Lender's failure to provide notice of any act or omission by the Borrower from
which any liability for a Retained Liability Matter may have arisen.
11.    MISCELLANEOUS
11.1
INDEPENDENCE OF OBLIGATIONS

Guarantor shall be fully and personally liable for the Retained Liability
Matters, and the Lender shall be entitled to maintain an independent action
against the Guarantor regardless of whether Lender has commenced or completed
any action against the Borrower or the Property. Guarantor disclaims any status
as beneficiaries of any obligation of the Lender to the Borrower to provide
notice of default under the Loan Documents. If the Lender has initiated any
action against the Borrower to enforce the Loan Documents, the Lender may join
Guarantor or refrain from doing so, at its sole and absolute discretion. The
liability of Guarantor under this Guaranty shall be reinstated with respect to
any amount at any time paid to Lender by the Borrower on account of the Retained
Liability Matters which shall thereafter be required to be restored or returned
by the Lender upon the bankruptcy, insolvency or reorganization of the Borrower
or any other Guarantor other than the party against whom the Lender has sought
to enforce this Guaranty, as though such amount had




--------------------------------------------------------------------------------




not been paid. Except as expressly agreed in writing by the Lender, Guarantor's
liability for the Retained Liability Matters shall not be released, diminished,
impaired, reduced or otherwise affected by (a) the reconveyance of the interest
created by the Security Instrument (b) the consent by the Lender to any transfer
of a direct or indirect interest in the Property (whether through sale of the
Property, transfers of interests in the Borrower, or a change in the form of
business organization of the Borrower), or (c) any forbearance by the Lender to
exercise any rights under the Loan Documents, unless those rights are expressly
waived or modified in a written instrument duly executed by the Lender.
11.2
OFFSETS AND DEFENSES

No liability of the Guarantor under this Guaranty shall be released, diminished,
impaired, reduced or otherwise affected by any existing or future offset, claim,
or defense of the Guarantor against the Lender. No liability of any Guarantor
shall be affected because the liability of any other guarantor is limited,
impaired or released by reason of a trustee's sale or any other agreement is
made or remedy is exercised by Lender, whether such limitation, impairment or
release results from such person also being the Borrower or liable by reason of
being any entity, natural person or general partner comprising Borrower or
otherwise.
11.3
NOTICES

All notices hereunder shall be in writing at the addresses set for below. All
notices to be given hereunder may be given by any of the following means:
(i) personal service, or (ii) overnight delivery by a reliable courier service.
Written notice shall be deemed effective if by personal service or overnight
delivery, upon delivery or first attempted delivery. Each of the parties may
hereafter designate a different address for notices hereunder by providing
notice of such designation to the other parties pursuant to the procedures set
forth above.
If to the Lender:

KeyBank National Association
11501 Outlook, Suite 300
Overland Park, Kansas 66211
With a copy to:

Winstead PC
500 Winstead Building
2728 N. Harwood Street
Dallas, Texas 75201
Attn: Christopher T. Nixon, Esq.




--------------------------------------------------------------------------------




If to the Guarantor:

Don M. Casto III
250 Civic Center Drive, Suite 500
Columbus, Ohio 43215
Kensington Gardens Builders Corp.
1730 Massachusetts Avenue NW
Washington, DC 20036
And
The St. Joe Company
133 South Watersound Parkway
Watersound, Florida 32413
Attn: Legal Department
with a copy to:

Robert F. Greene, Esq.
Greene Hamrick Quinlan & Schermer, P.A.
601 12th Street
Bradenton, Florida 34205
or such address(es) or addressee(s) as the party to be served with notice may
have furnished to the other party in accordance with this paragraph.
11.4
ENTIRE GUARANTY AND MODIFICATION

This Guaranty contains the entire agreement of the Guarantor relating to the
subject matter hereof, and all prior guaranties relative hereto which are not
contained herein are hereby terminated. This Guaranty may not be amended,
revised, waived, discharged, released or terminated orally but only by a written
instrument or instruments executed by the Lender and Guarantor. Any alleged
amendment, revision, waiver, discharge, release or termination that is not so
documented shall not be effective as to the Lender. Whenever the Lender's
consent is required herein, such consent shall be given in Lender's sole and
absolute discretion, unless otherwise specifically stated.
11.5
COUNTERPARTS

This Guaranty may be executed in multiple counterparts, all of which taken
together shall constitute one and the same Guaranty.




--------------------------------------------------------------------------------




11.6
GOVERNING LAW

This Guaranty shall be construed and enforced according to, and governed by, the
laws of Florida without reference to conflicts of laws provisions which, but for
this provision, would require the application of the law of any other
jurisdiction.
11.7
CUMULATIVE REMEDIES

Every right and remedy provided in this Guaranty shall be cumulative of every
other right or remedy of the Lender whether herein or by law conferred and may
be enforced concurrently with any such right or remedy. No acceptance of
performance of any Retained Liability Matters as to which the Guarantor shall be
in Default, or waiver of particular or single performance of any obligation or
observance of any covenant, shall be construed as a waiver of the obligation or
covenant or as a waiver of any other Default then, theretofore or thereafter
existing.
11.8
SEVERABILITY

In the event that any one or more of the provisions of this Guaranty shall for
any reason be held to be invalid, illegal or unenforceable, in whole or in part,
or in any respect, or in the event that any one or more of the provisions of
this Guaranty shall operate, or would prospectively operate, to invalidate this
Guaranty, then, and in any such event, such provision or provisions only shall
be deemed to be null and void and of no force or effect and shall not affect any
other provision of this Guaranty, and the remaining provisions of this Guaranty
shall remain operative and in full force and effect and shall in no way be
affected, prejudiced or disturbed thereby.
11.9
SETTLEMENTS

Upon the Lender's request, the Guarantor shall participate in good faith and in
a commercially reasonable manner in any settlement between the Borrower and the
Lender which includes or may include a deed in lieu of a foreclosure or of a
trustee's sale.
11.10
REFERENCE TO PARTICULARS

The scope of a general statement made in this Guaranty shall not be construed as
having been reduced through the inclusion of references to particular items that
would be included within the statement's scope. Therefore, unless the relevant
provision of this Guaranty contains specific language to the contrary, the term
"include" shall mean "include, but shall not be limited to" and the term
"including" shall mean "including, without limitation."
11.11
ASSIGNMENT

The Lender may assign its rights under this Guaranty without notice to any
holder of the Note and assignee of the Lender's rights under the Loan Documents.




--------------------------------------------------------------------------------




11.12
SURVIVAL

Except as otherwise provided in Section 7, all obligations under this Guaranty
shall be binding upon the Guarantor's heirs, personal representatives,
successors and assigns, and shall survive foreclosure of the Property, delivery
and acceptance of a deed to the Property in lieu of foreclosure, and the
repayment of the Indebtedness.
11.13
GUARANTOR LIABILITY

Notwithstanding anything to the contrary herein, only for so long as the parties
comprising Guarantor are each of Casto, Kensington and St. Joe, the liability of
each Guarantor under this Guaranty is limited to not exceed an amount equal to
the total of all amounts due and payable under this Guaranty multiplied by the
Percentage for each Guarantor stated below:
Guarantor:
Percentage:
 
 
The St. Joe Company
60%
 
 
Don M. Casto, III and
Kensington Gardens Builders Corp, jointly and severally
40%

[signature page follows]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be duly executed
as of the Effective Date.
 
 
GUARANTOR:
 
 
 
 
 
/s/ Don M. Casto III
 
 
Don M. Casto III
 
 
 
 
 
 







--------------------------------------------------------------------------------




 
 
KENSINGTON GARDENS BUILDERS CORP.,
 
 
a Delaware corporation
 
 
 
 
 
By: /s/ Vadim A. Nikitine
 
 
Name: Vadim A. Nikitine
 
 
Title: President
 
 
 









--------------------------------------------------------------------------------




 
 
THE ST. JOE COMPANY,
 
 
a Florida corporation
 
 
 
 
 
By: /s/ Marek Bakun
 
 
Name: Marek Bakun
 
 
Title: EVP and CFO
 
 
 















